         Case 1:20-cr-00040-BAH Document 85 Filed 09/02/20 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

  UNITED STATES OF AMERICA                        )
                                                  )
                v.                                )
                                                    CRIMINAL NO.: 1:20-CR-040
                                                  )
  JESSICA JOHANNA OSEGUERA                        )
  GONZALEZ,                                       )
        also known as “Jessica Johanna            )
        Castillo” and “La Negra,”                 )
                                                  )
                 Defendant.                       )

 GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS FOR DUE
                     PROCESS VIOLATIONS

       The United States, through undersigned counsel, respectfully submits this response to

Defendant’s Motion to Dismiss the Superseding Indictment Based on Violations of Defendant’s

Due Process Rights (“Motion” or “Mot.”) (Dkt. No. 67).

       In the Motion’s sole paragraph of argument, the defendant contends that she has been

denied “notice and a meaningful opportunity to be heard” with respect to the decision by the

Office of Foreign Assets Control of the U.S. Department of the Treasury (“OFAC”) to designate

the six entities underlying the Superseding Indictment as providing material support to the

Mexican drug cartel known as the Cartel de Jalisco Nueva Generacion (“CJNG”). The defendant

argues that she should have received both pre-deprivation and post-deprivation notice related to

those designations, and received neither. In support of her claims, the defendant purports to rely

wholly on Zevallos v. Obama, 793 F.3d 106 (D.C. Cir. 2015), a civil administrative law case in

which the D.C. Circuit affirmed the district court’s rejection of similar claims. With respect to

pre-deprivation notice, the defendant distinguishes Zevallos simply by asserting that it involved

risk that a party might conceal or move assets that OFAC intended to block or freeze and that

“[t]he same is not true here.” Motion at 3. As for post-deprivation notice, the defendant asserts

                                                 1
            Case 1:20-cr-00040-BAH Document 85 Filed 09/02/20 Page 2 of 10




that whereas the plaintiff in Zevallos was “given actual notice,” the Superseding Indictment

“fails to allege that [the defendant] received any sort of notice that she would be in violation of

the laws of the United States if she conducted business with [the OFAC-designated] entities

located in Mexico.” Motion at 3.

       Zevallos and other cases foreclose the defendant’s arguments as to both pre- and post-

deprivation notice, as discussed in further detail below. But the defendant’s suggestion related to

post-deprivation notice that the Superseding Indictment should have “allege[d] that [she]

received any sort of notice” betrays a more fundamental threshold issue: whether a motion to

dismiss a criminal indictment is the proper forum for a civil due process claim against the

Department of the Treasury. It is not, and for that reason alone, the defendant’s motion should

be denied.

       I.       Any Claim by the Defendant that OFAC’s Designation Was Improper
                Cannot Be Litigated Here

       The Foreign Narcotics Kingpin Designation Act (the “Kingpin Act”) allows the

“Secretary of the Treasury—and by delegation [OFAC] . . . —to deem foreign persons who

‘materially assist[] in international narcotics trafficking activities’ as ‘specially designated

narcotics traffickers.’” Fares v. Smith, 901 F.3d 315, 318 (D.C. Cir. 2018) (quoting 21 U.S.C.

§ 1904(b)(2)-(4) and citing 31 C.F.R. §§ 598.314, 598.803). Additionally, but distinctly, the

Kingpin Act makes it a crime for a United States person 1 to engage in “[a]ny transaction . . . in

property or interests in property” of a designated entity (which must necessarily be a foreign

person) or to engage in “[a]ny transaction or dealing . . . that evades or avoids, or has the effect

of evading or avoiding” the prohibition on such transaction. 21 U.S.C. §§ 1904, 1906.



1
 The defendant is a United States person within the meaning of 21 U.S.C. § 1907(6) by virtue of
her dual United States and Mexican citizenship.
                                                   2
         Case 1:20-cr-00040-BAH Document 85 Filed 09/02/20 Page 3 of 10




       Pursuant to those authorities, the president designated the defendant’s father, Nemesio

Oseguera Cervantes, and her uncle, Abigael Gonzalez Valencia, as well as the CJNG and the

“Los Cuinis” drug trafficking organization as Specially Designated Narcotics Traffickers on

April 8, 2015. See 31 C.F.R. § 598.314 (defining “specially designated narcotics trafficker”).

Those designations were published in the Federal Register, publicized in a press release by the

Department of the Treasury, and widely covered by news media in Mexico. Additionally,

because of their relationships with Oseguera Cervantes and Gonzalez Valencia, several of the

defendant’s relatives were served, either by mail or in person, with letters from the Department

of the Treasury detailing the designations and the Kingpin Act’s provisions. Treasury attempted

to mail one such letter to the defendant at a California address at which she had previously

stayed and which she listed on a California driver’s license, but it was returned. While that letter

was returned, a copy of it was ultimately served on the defendant in person when she visited the

United States in August 2019.

       On September 17, 2015, OFAC designated five Mexican businesses for providing

material support to the CJNG. Those five businesses were J&P Advertising S.A. de C.V.,

JJGON S.P.R. de R.L. de C.V., Las Flores Cabanas, Mizu Sushi Lounge, and Onze Blakc

Tequila. This set of designations was also published in the Federal Register, publicized in a

press release by the Department of the Treasury, and covered by Mexican news media. On

September 14, 2017, OFAC additionally designated Operadora Los Famosos, S.A. de C.V.,

doing business as Kenzo Sushi Lounge, a successor entity to Mizu Sushi Lounge.

       Zevallos makes clear that a Kingpin Act designation deprives a designated person of

property. See 793 F.3d at 116 (“There is no doubt that blocking Zevallos’s assets deprived him

of his property.”). The Due Process Clause, in turn, requires a designated person to be provided


                                                 3
         Case 1:20-cr-00040-BAH Document 85 Filed 09/02/20 Page 4 of 10




“notice and a meaningful opportunity to be heard” with respect to their deprivation of property.

Id. In the context of the Kingpin Act, designated persons (including corporate entities, as are the

subjects of the designations at issue here) may request that Treasury remove their designations,

may seek information from Treasury regarding their designations, may seek reconsideration of

an adverse decision, and may file suit in federal court pursuant to the Administrative Procedures

Act. See id. at 111-12. That is precisely what the plaintiff in Zevallos did to challenge his

designation, even as he was separately under indictment in the Southern District of Florida for

alleged criminal violations of the Kingpin Act. 2

        Here, by contrast, the defendant herself was not designated by OFAC. To be sure, the

government alleges that the six business entities underlying the Superseding Indictment were

controlled or owned, at least in part, by the defendant. But to the extent that the defendant

contends that the OFAC designations of the six businesses deprived her of property—which

implicitly concedes her ownership of the designated entities—she must pursue her claim with

Treasury. See 31 C.F.R. § 501.807(a) (“A person blocked under the provisions of any part of

this chapter, including . . . [a] specially designated narcotics trafficker . . . or a person owning a

majority interest in a blocked vessel may submit arguments or evidence that the person believes

establishes that insufficient basis exists for the designation. The blocked person also may

propose remedial steps on the person's part, such as corporate reorganization, resignation of

persons from positions in a blocked entity, or similar steps, which the person believes would

negate the basis for designation.”).




2
  The criminal matter has never been resolved as to Mr. Zevallos, who appears to remain in
fugitive status. Publicly available news articles suggest that he is in prison in Peru.
                                                    4
         Case 1:20-cr-00040-BAH Document 85 Filed 09/02/20 Page 5 of 10




        Only after pursuing the claim within Treasury could the defendant bring to a federal

district court a challenge alleging that the designation was improper, including any potential

claim that the designation deprived her of due process. See In re 650 Fifth Ave., No. 08 CIV.

10934 KBF, 2013 WL 2451067, at *6 (S.D.N.Y. June 6, 2013) (“Defendants do not dispute that

they have not filed a petition for administrative reconsideration before OFAC, as is their right.

Nor have they filed a court challenge pursuant to the Administrative Procedure Act. The []

Defendants cannot attack the [specially designated nationals] listing on due process grounds

without first availing themselves of the processes they are due.”); Can v. United States, 820 F.

Supp. 106, 111 (S.D.N.Y. 1993), aff’d, 14 F.3d 160 (2d Cir. 1994) (“A party seeking to obtain

blocked property must follow the procedure prescribed by [the Trading With the Enemy Act]:

the party must apply for a license from OFAC and exhaust all available administrative remedies

before seeking relief in court. . . . The provisions of the APA then . . . permit a district court to

review OFAC’s determination, which is deemed to be a ‘final agency action.’ It is undisputed

that plaintiffs have never applied to OFAC for a license or the unblocking of assets. . . . Thus,

there is no agency action to review.”) (internal citation omitted). Even if the defendant had

standing or authority to challenge the businesses’ designation—which would require her to

concede her relationship with the businesses—she has chosen not to do so. If she were to do so,

the Administrative Procedures Act provides a civil forum for litigating such claims. A criminal

case, involving the criminal aspects of the Kingpin Act, is not the proper forum.

        Even if the defendant does not intend to claim that the OFAC designations deprived her

of due process, she may be intending to assert that her criminal prosecution for transacting with

designated entities has denied her of “notice and a meaningful opportunity to be heard.” Motion

at 3. But the defendant points to no case in which a court has held that the government has a


                                                   5
         Case 1:20-cr-00040-BAH Document 85 Filed 09/02/20 Page 6 of 10




generalized obligation to specifically and individually warn all potential lawbreakers of crimes

that they might commit. And in the context of sanctions regimes, courts have made clear that

criminal liability for violating sanctions, such as the International Economic Emergency Powers

Act (“IEEPA”), 50 U.S.C. § 1701 et seq., upon which the Kingpin Act is based, does not require

that a defendant have specific knowledge of the licensing requirements at issue. See

Government’s Omnibus Pretrial Motions, Dkt. No. 63, at 19-20 (collecting cases). If a defendant

can be criminally prosecuted without having specific knowledge of the particular sanctions

regime, it logically flows that no defendant is entitled as a matter of due process to a specific

warning from the government prior to undertaking their illegal conduct. 3

        II.     Even if Zevallos Governs Here, the Defendant’s Due Process Was Not
                Violated by Lack of Pre-Designation Notice

        Even if, as the defendant contends, Zevallos is applicable here as a mechanism for

challenging the underlying Kingpin Act designations, it squarely holds that she is not entitled to

pre-designation notice. As the D.C. Circuit explained, “providing notice before blocking the

assets of international narcotics traffickers would create a substantial risk of asset flight. . . . To

say that offering pre-deprivation process in this circumstance would prove ‘impractical’

understates the case; such process would likely cripple the Kingpin Act.” 793 F.3d at 116

(internal citation omitted).



3
  The defendant’s suggestion that she was entitled to notice of the possibility of criminal
penalties for her conduct raises an additional practical problem that ends in absurdity: the
government has no way of knowing in advance who might violate the criminal provisions of the
Kingpin Act. This is so because the criminal provisions of the Kingpin Act do not only apply to
OFAC-designated persons, but to any United States person who willfully transacts or deals with
designated persons or entities. As with all criminal investigations, the government can only look
backwards to determine whether a crime has been committed on the available facts. The
defendant has offered no authority to suggest that due process is violated where the government
fails to provide particularized advance notice to persons who “would be in violation of the laws
of the United States” if they transact business with designated entities. Motion at 3.
                                                    6
         Case 1:20-cr-00040-BAH Document 85 Filed 09/02/20 Page 7 of 10




       The Kingpin Act is expressly modeled on the IEEPA sanctions regime. See 21 U.S.C.

§ 1901(a). And a string of IEEPA cases compels the same conclusion as to the constitutionality

of declining to provide pre-deprivation notice. See, e.g., Holy Land Found. for Relief and Dev. v.

Ashcroft, 333 F.3d 156, 163-64 (D.C. Cir. 2003); Islamic Am. Relief Agency v. Unidentified FBI

Agents, 394 F. Supp. 2d 34, 49-50 (D.D.C. 2005); GRF v. O’Neill, 315 F.3d 748, 754 (7th Cir.

2002). But as the D.C. Circuit explained in Zevallos, “the due process analysis here is

straightforward without analogizing the Kingpin Act to any other statute.” 793 F.3d at 116

(citing Calero-Toledo v. Pearson Yacht Leasing Co., 416 U.S. 663, 679 (1974)). Because

Zevallos held that due process is not violated where designated entities are not given pre-

deprivation notice of Kingpin Act designations, the defendant’s pre-deprivation claim fails.

       III.    Even if Zevallos Governs Here, the Defendant Has Received Post-Designation
               Notice and May Challenge the OFAC Designations in an Appropriate Forum

       Zevallos also rejected that plaintiff’s post-deprivation claim. As the court explained, the

plaintiff had been given the opportunity to challenge the designation within Treasury, to seek

reconsideration and file additional “delisting” requests with Treasury as time went on, and

ultimately to seek review of Treasury’s adverse decision through a civil suit. Zevallos, 793 F.3d

at 117. Thus, the Zevallos court concluded, the plaintiff had been given “notice and a

meaningful opportunity to be heard, which is what the Due Process Clause requires.” Id. at 116.

       The defendant here has the same opportunity (assuming, that is, that she concedes a

relationship with the designated entities sufficient to give her standing to challenge their

designations). She has simply chosen not to avail herself of it. The defendant appears to suggest

that she could not have done so because she did not “receive[] any sort of notice” of the risk of

transacting with OFAC-designated businesses. Motion at 3. As the government has explained,

“actual notice” is not an element of the criminal offenses charged. See Dkt. No. 63 at 18-20.

                                                  7
         Case 1:20-cr-00040-BAH Document 85 Filed 09/02/20 Page 8 of 10




The government has also proffered evidence that shows that the defendant was in fact aware of

the OFAC designations, which can support a finding of willfulness even though “actual notice”

is not required. 4 But for present purposes, it does not matter when the defendant learned of the

Kingpin Act designations of the six entities underlying the Superseding Indictment. She is aware

of them now. If she so desires, she can challenge the designation through Treasury and seek

“delisting,” just like the Zevallos plaintiff. The post-deprivation process that Zevallos held

satisfies due process is fully available to the defendant and the designated businesses. As the

D.C. Circuit explained in that case, where a defendant “ha[s] the chance to contest the propriety

and adequacy” of an OFAC designation, “due process does not require more.” 793 F.3d at 117.

Even if this were the proper forum for raising a post-deprivation due process claim, OFAC’s

procedures afford the defendant due process, and her claim should therefore be denied.




4
  These include the following facts: (1) “blocking letters” were sent to the defendant and various
of her relatives; (2) the designations were published in the Federal Register; (3) the designations
were covered by news media in Mexico; (4) the defendant changed the names of some of the
designated businesses and wound down others after their designations; (5) the defendant’s web
hosting service emailed her to tell her that they were suspending her account because of OFAC
designations, and in fact did shut down the websites of the designated businesses; (6) the
defendant’s husband was designated as a “specially designated narcotics trafficker” pursuant to
the Kingpin Act; and (7) the defendant was personally provided with a copy of the “blocking
letter” in August 2019.
                                                 8
        Case 1:20-cr-00040-BAH Document 85 Filed 09/02/20 Page 9 of 10




                                       CONCLUSION

       For the foregoing reasons, the defendant’s motion to dismiss the indictment for violating

the Due Process Clause of the Fifth Amendment should be denied.




Respectfully submitted this 2nd day of September, 2020.


                                            Marlon Cobar, Acting Chief
                                            Narcotic and Dangerous Drug Section
                                            Criminal Division
                                            U.S. Department of Justice


                                     By:            /s/
                                            Kaitlin Sahni, Trial Attorney
                                            Kate Naseef, Trial Attorney
                                            Brett Reynolds, Trial Attorney
                                            Narcotic and Dangerous Drug Section
                                            Criminal Division
                                            U.S. Department of Justice
                                            Washington, D.C. 20530
                                            Telephone: (202) 514-0917




                                               9
        Case 1:20-cr-00040-BAH Document 85 Filed 09/02/20 Page 10 of 10




                                CERTIFICATE OF SERVICE
       I hereby certify that a copy of the foregoing was sent via the Electronic Case Filing

(ECF) system with the United States District Court for the District of Columbia to counsel of

record for the defendant, this 2nd day of September, 2020.




                                     By:     /s/
                                             Kaitlin Sahni
                                             Trial Attorney
                                             Narcotic and Dangerous Drug Section
                                             Criminal Division
                                             U.S. Department of Justice




                                               10
